DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Maslov et al. (WO 03030333).
Regarding claim 1, Maslov et al. discloses:
An internal stator (30) of a rotating-field machine (Fig 1), the internal stator including: 
a number, N, N≥2, stator teeth (by 35, Fig 2) which together form a number, N/2, of tooth groups (32), 
wherein each respective stator tooth (by 35) has one pole core (35) and one pole shoe (37) integrally formed thereon,
wherein the one pole core (35) of the respective stator tooth is manufactured from a first material (page 9 ll 3-6, page 10, ll 12-21), 
wherein each respective one of the N/2 tooth groups is formed by two directly adjacently arranged stator teeth (Fig 2) which, together with a magnetic return (back iron “linking portion” 36), are constituent parts of a magnetic circuit, and 
at least one intermediate element (42, Fig 1) arranged between two adjacent stator teeth of two adjacent tooth groups (32), 
wherein the at least one intermediate element (42) extends in an axial direction of the stator (30).
Maslov et al. do not explicitly mention wherein the at least one intermediate element is manufactured from a second material, and in that differs from the first material.
However, since the at least one intermediate element (42) is a plate connected to the shaft (44), a person having ordinary skill in the art before the effective filing of the invention would readily recognize the benefit of choosing a different material since otherwise one would create a magnetic feed back loop through the plate and shaft and direct the flux differently than disclosed.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Maslov et al. wherein the at least one intermediate element is manufactured from a second material, and in that differs from the first material.
The motivation to do so would be based on cost, and desired location and concentration of magnetic flux.

Regarding claim 4/1, Maslov et al. discloses wherein a respective magnetic return (24) associated with a tooth group (32) is either formed integrally on ends, facing away from the pole shoes (37), of the pole cores of the stator teeth belonging to one tooth group, or is arranged between, and bears against, the pole cores of the stator teeth (by 34) belonging to the tooth group (32).

Regarding claim 13/1, Maslov et al. teach wherein the two stator teeth (by 35) of a respective tooth group (32) are composed of a ferromagnetic material and, together with the magnetic return (36), which has a preferred magnetic direction perpendicular to a preferred magnetic direction of the pole core (35) of one of the two stator teeth, and/or a ferromagnetic inner ring, form a part of a magnetic circuit, wherein the part is U-shaped.

Regarding claim 25/1, Maslov et al. teaches a rotating-field machine comprising the internal stator as claimed in claim 1 (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maslov et al. (WO 03030333).
Regarding claim 2/1, Maslov et al. do not explicitly mention wherein the second material has a density ρ.sub.2 which is smaller, at least by a factor of 2, than a density ρ.sub.1 of the first material, and wherein the second material has a heat conductivity λ.sub.2 of greater than 100 W/mK, and is composed of aluminum or magnesium or an alloy of aluminum or magnesium.
However, a skilled artisan would readily recognize the benefits of choosing materials wherein the second material has a density ρ.sub.2 which is smaller, at least by a factor of 2, than a density ρ.sub.1 of the first material, and wherein the second material has a heat conductivity λ.sub.2 of greater than 100 W/mK, and is composed of aluminum or magnesium or an alloy of aluminum or magnesium, since it would depend on cost and desired efficiency of the machine.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Maslov et al. wherein the second material has a density ρ.sub.2 which is smaller, at least by a factor of 2, than a density ρ.sub.1 of the first material, and wherein the second material has a heat conductivity λ.sub.2 of greater than 100 W/mK, and is composed of aluminum or magnesium or an alloy of aluminum or magnesium.
The motivation to do so would be based on cost and desired efficiency of the machine.
Maslov et al. discloses the claimed invention except for wherein the second material has a density ρ.sub.2 which is smaller, at least by a factor of 2, than a density ρ.sub.1 of the first material, and wherein the second material has a heat conductivity λ.sub.2 of greater than 100 W/mK, and is composed of aluminum or magnesium or an alloy of aluminum or magnesium. It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify Maslov et al. wherein the second material has a density ρ.sub.2 which is smaller, at least by a factor of 2, than a density ρ.sub.1 of the first material, and wherein the second material has a heat conductivity λ.sub.2 of greater than 100 W/mK, and is composed of aluminum or magnesium or an alloy of aluminum or magnesium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
The motivation to do so would be based on cost and desired efficiency of the machine.

Regarding claim 3/1, Maslov et al. do not explicitly mention wherein the second material has a density ρ.sub.2 which is smaller, at least by a factor of 3, than a density ρ.sub.1 of the first material, and is plastic, and/or wherein the second material has a heat conductivity λ>5 W/mK and comprises aluminum oxide or nitride ceramic or silicon carbide or boron nitride.
However, a skilled artisan would readily recognize the benefits of choosing materials wherein the second material has a density ρ.sub.2 which is smaller, at least by a factor of 3, than a density ρ.sub.1 of the first material, and is plastic, and/or wherein the second material has a heat conductivity λ>5 W/mK and comprises aluminum oxide or nitride ceramic or silicon carbide or boron nitride, since it would depend on cost and desired efficiency of the machine.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Maslov et al. wherein the second material has a density ρ.sub.2 which is smaller, at least by a factor of 3, than a density ρ.sub.1 of the first material, and is plastic, and/or wherein the second material has a heat conductivity λ>5 W/mK and comprises aluminum oxide or nitride ceramic or silicon carbide or boron nitride.
The motivation to do so would be base don cost and desired efficiency of the machine.
Maslov et al. discloses the claimed invention except for wherein the second material has a density ρ.sub.2 which is smaller, at least by a factor of 3, than a density ρ.sub.1 of the first material, and is plastic, and/or wherein the second material has a heat conductivity λ>5 W/mK and comprises aluminum oxide or nitride ceramic or silicon carbide or boron nitride. It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify Maslov et al. wherein the second material has a density ρ.sub.2 which is smaller, at least by a factor of 3, than a density ρ.sub.1 of the first material, and is plastic, and/or wherein the second material has a heat conductivity λ>5 W/mK and comprises aluminum oxide or nitride ceramic or silicon carbide or boron nitride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
The motivation to do so would be based on cost and desired efficiency of the machine.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maslov et al. (WO 03030333) in view of Tan et al. (JP 2004/312800).
	Regarding claim 10/1, Maslov et al. do not teach further including at least one heat conductor arranged in or on the at least one intermediate element, wherein the at least one heat-conductor comprises a water channel of a water-type cooling arrangement or heatpipe, wherein the heat conductor extends in an axial direction of the stator and serves for the dissipation of heat in an axial direction.
Tan et al. teach an apparatus further including at least one heat conductor (43, para 27) arranged in or on the at least one intermediate element, wherein the at least one heat-conductor comprises a water channel of a water-type cooling arrangement or heatpipe, wherein the heat conductor extends in an axial direction of the stator (S) and serves for the dissipation of heat in an axial direction (Figs 3-4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Maslov et al. to further including at least one heat conductor arranged in or on the at least one intermediate element, wherein the at least one heat-conductor comprises a water channel of a water-type cooling arrangement or heatpipe, wherein the heat conductor extends in an axial direction of the stator and serves for the dissipation of heat in an axial direction, as Tan et al. teaches.
	The motivation to do so is that it would permit one to cool the device (para 27 od Tan et al.).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maslov et al. (WO 03030333) in view of Leiber et al. (DE 10-2016/119822)
	Regarding claim 11/1, Maslov et al. do not teach further comprising at least one exciter coil comprising coil wire windings arranged in winding grooves formed between adjacent stator teeth and having space between the windings, wherein the space between the windings in the winding grooves is potted with an additional potting compound with a heat conductivity of at least 0.25 W/mK and such that there are substantially no air inclusions between the coil wires of the windings.
	Leiber et al. teaches an apparatus further comprising at least one exciter coil comprising coil wire windings arranged in winding grooves formed between adjacent stator teeth and having space between the windings, wherein the space between the windings in the winding grooves is potted with an additional potting compound with a heat conductivity of at least 0.25 W/mK and such that there are substantially no air inclusions between the coil wires of the windings (paras 8-9 of “Solution to the task” and claim 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Maslov et al. to further comprising at least one exciter coil comprising coil wire windings arranged in winding grooves formed between adjacent stator teeth and having space between the windings, wherein the space between the windings in the winding grooves is potted with an additional potting compound with a heat conductivity of at least 0.25 W/mK and such that there are substantially no air inclusions between the coil wires of the windings, as Leiber et al. teaches.
The motivation to do so is that it would permit one to increase the available electric power in the vehicle and to reduce costs and weight (“object of the invention” of Leiber et al.).

Claim(s) 14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Maslov et al. (WO 03030333) in view of Windecker et al. (EP 2179488).
Regarding claim 14/1, Maslov et al. do not teach wherein the pole shoe of a respective stator tooth is fastened by being pressed in or adhesively bonded, or is held by positive locking to the pole core of said respective stator tooth.
Windecker et al. teaches a device wherein the pole shoe of a respective stator tooth is fastened by being pressed in or adhesively bonded, or is held by positive locking to the pole core of said respective stator tooth (claim 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Maslov et al. wherein the pole shoe of a respective stator tooth is fastened by being pressed in or adhesively bonded, or is held by positive locking to the pole core of said respective stator tooth, as Windecker et al. teaches.
The motivation to do so is that it would permit one to secure the pole shoe (claim 1 of Windecker et al.).

Regarding claim 15/1, Maslov et al. do not teach wherein adjacent stator teeth bear differently wound coils, wherein the coils are geometrically shaped such that said coils do not make contact with one another as they are pushed onto the adjacent stator teeth and/or in a state in which they have been pushed onto the adjacent stator teeth.
Windecker et al. teaches a device wherein adjacent stator teeth (1) bear differently wound coils (2), wherein the coils are geometrically shaped such that said coils do not make contact with one another as they are pushed onto the adjacent stator teeth and/or in a state in which they have been pushed onto the adjacent stator teeth (Fig 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Maslov et al. wherein adjacent stator teeth bear differently wound coils, wherein the coils are geometrically shaped such that said coils do not make contact with one another as they are pushed onto the adjacent stator teeth and/or in a state in which they have been pushed onto the adjacent stator teeth, as Windecker et al. teaches.
The motivation to do so is that it would be based on cost, available space and desired power.
Allowable Subject Matter
Claims 5-9,12,16-24,26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 5/1 inter alia, the specific limitations of “…adjacent tooth groups are connected to one another via webs which are composed of a same material as the pole cores and are manufactured integrally therewith, wherein a cross-sectional area of the webs in a magnetic flux direction is smaller than a cross-sectional area in a magnetic flux direction of the magnetic return….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 6/1 inter alia, the specific limitations of “…the stator teeth are, by way of their ends of the pole cores opposite the pole shoes, fastened in non-positively locking fashion, by means of a connection which is positively locking in a radial and circumferential direction, in the form of a dovetail guide, or welded or adhesively bonded, to a connecting element which is in the form of a ring….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 7/1 inter alia, the specific limitations of “…further including: at least one heat-conducting element in contact with a respective intermediate element and arranged between an exciter coil and one of the stator teeth ….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 8 and 9 are also allowable for depending on claim 7.
In claim 12/1 inter alia, the specific limitations of “…, further including an inner ring, wherein a stator tooth of the N stator teeth is fastened to the inner ring using a dovetail guide or a stator tooth of the N stator teeth engages radially into a recess of the inner ring and is held in position by a wedge-shaped cross-section of an intermediate element of the at least one intermediate element….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 16/1 inter alia, the specific limitations of wherein the internal stator is completely encapsulated by injection molding with a material composed of thermoplastic or thermosetting plastic, which has a heat conductivity of λ>1, preferably λ>2.5 W/mK..”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 17/1 inter alia, the specific limitations of wherein a stator tooth of the N stator teeth has longitudinal sides and end sides and is entirely or regionally covered or encased by an electrical insulator that serves for electrical insulation of a winding with respect to the stator tooth, wherein the electrical insulator is of single-part or multi-part form, and wherein at least one part or region of the insulator, or the entire insulator, is formed from a material with a heat conductivity characteristic of greater than 1 W/mK..”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 18-24 are also allowable for depending on claim 17.
In claim 26/1 inter alia, the specific limitations of “…a method for producing an internal stator as claimed in claim 1, the method comprising: winding exciter coils on winding bodies; pushing the windings wound on the winding bodies from outside the internal stator onto the pole cores of the N stator teeth; and fastening the pole shoes to the respective pole cores of the N stator teeth….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834